FILED
                                 NOT FOR PUBLICATION                         OCT 22 2010

                                                                        MOLLY C. DWYER, CLERK
                          UNITED STATES COURT OF APPEALS                  U .S. C O U R T OF APPE ALS




                                 FOR THE NINTH CIRCUIT



 MAJIMAN HAFIZ,                                         Case No. 09-16746

              Plaintiff-Appellant,                      D.C. No. 3:09-CV-01729-WHA

   v.
                                                        MEMORANDUM *
 GREENPOINT MORTGAGE FUNDING,
 ET AL,

              Defendants-Appellees.




                     On Appeal from the United States District Court
                         For the Northern District of California
                       William H. Alsup, District Judge Presiding

                                                            *
                               Submitted October 7, 2010     *

                                San Francisco, California

Before:         RYMER and SMITH, Circuit Judges, and LEIGHTON,*** District
                Judge.



        *
         This disposition is not appropriate for publication and may not be cited to or
by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.
        **
         This panel unanimously finds this case suitable for decision without oral
argument. See Fed. R. App. P. 34(a)(2).
        ***
         The Honorable Ronald B. Leighton, United States District Judge for the
Western District of Washington, sitting by designation.
      Majiman Hafiz appeals the district court’s denial of her motion to remand. A

district court’s denial of a motion to remand for lack of removal jurisdiction is

reviewed de novo. United Computer Sys., Inc. v. AT&T Corp., 298 F.3d 756, 760 (9th

Cir. 2002).

      Hafiz sought remand on the ground that not all defendants had consented to

removal.      The district court denied the motion, finding that Defendant Marin

Conveyancing Corporation (“Marin”) had implicitly consented, that Defendant

Mortgage Electronic Registration Systems (“MERS”) was not required to consent

because it had been voluntarily dismissed, and that Defendant Quality Loan Services,

Corp. (“Quality”) was a nominal party not required to consent. Hafiz v. Greenpoint

Mortg. Funding, Inc., 652 F.Supp. 2d 1050, 1052-53 (N.D. Cal. 2009). This court has

jurisdiction under 28 U.S.C. § 1291 and affirms the district court’s ruling.

      The district court dismissed Hafiz’s action for failure to state a claim, and Hafiz

appealed only her denial of remand. When a judgment is made on the merits, an

appellate court is not required to remand if procedural defects in removal were cured

before entry of judgment. Parrino v. FHP, Inc., 146 F.3d 699, 703 (9th Cir. 1998), citing

Caterpillar, Inc. v. Lewis, 519 U.S. 61, 77 (1996).

      We agree that Defendant Marin’s consent was implied because Marin shared

counsel with defendant Greenpoint Mortgage Funding (“Greenpoint”), which had


                                           2
timely consented, and Marin and Greenpoint jointly moved for dismissal. Any defect

in Defendant MERS’s consent was cured by the time judgment was entered because

MERS did consent (albeit late) and because Hafiz voluntarily dismissed MERS from

the action prior to judgment.

      Finally, Defendant Quality was a nominal party and not required to consent.

Under Parrino, reversal and remand to state court is unnecessary because any

procedural defects were cured before a judgment on the merits was entered.

      AFFIRMED.




                                        3